DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 34 and 36-37 in the amendments filed 1/22/2022.

In light of the new grounds of rejection(s) and/or objection(s) set forth below, the following action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities: it appears that current amendments have deleted the period at the end of the claim.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: the is no period at the end of the claim.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities: it appears that current amendments have deleted the period at the end of the claim.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities: the claim 21 reference has been deleted.  Appropriate correction is required.

Response to Amendment
Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 1/12/2022, with respect to the objection(s) to claim(s) 21, 28 and 31 as set forth respectively in paragraphs 8-10 of the action mailed 11/26/2021, have been fully considered and are persuasive.  The objection(s) to claim(s) 21, 28 and 31 has been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 9-16 of the remarks filed 1/12/2022, with respect to the rejection(s) of claims(s) 21-40 under 35 U.S.C. 112(b) as set forth in paragraphs 14 of the action mailed 11/26/2021, have been fully considered and are persuasive.  The rejection(s) of claims(s) 21-40 has been withdrawn.  See the updated rejections under this statute set forth below.

Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 1/12/2022, with respect to the rejection(s) of claims(s) 21-27, 29, 31 and 33-40 over Yamanaka et al. in view of Runge et al. under 35 U.S.C. 103 claims(s) 28, 30 32 over Yamanaka et al. in view of Runge et al. and in further view of Zmarsly et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 41-42 of the action mailed 11/26/2021, have been fully considered and are persuasive.  The rejection(s) of claims(s) 21-40 has been withdrawn.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 21-33, 35 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 21, attention is respectfully directed to Figures 3a and 3b, which are alternate illustrations of the same disclosed embodiment, and to the disclosure wherein the noted drawings are discussed.  In the drawings, reference numbers (5) and (8) are release liners, and are not germane to the current rejection.  In said figures reference number (1) corresponds to the presently claimed foamed layer (A), reference number (2) corresponds to the presently claimed film carrier layer (B), reference number (4) corresponds to the presently claimed self-adhesive layer (C), and reference number (7) corresponds to the presently claimed self-adhesive layer (D).  It is significant to note that, etched side or sides notwithstanding, the figures clearly demonstrate that the disclosed laminate is ordered as follows:
Layer (C)
Layer (A)
Layer (B)
Layer (D)

In at least claim 21 of the presently claimed invention, layer (A) is described as, inter alia, having a top side and a bottom side, and an etched side of layer (b) is claimed as being in direct contact with a side of layer (A), but the claims do not specify whether the side of layer (A) is the bottom side or top side of layer (A).  It is significant that the claim language allows for both sides of layer (B) to be etched, and thus for layer (A) to be in direct contact with an upper or lower side of layer (B), which is not supported by at least the embodiment demonstrated in the above-noted figures.
At least claim 21 also recites that layer (C) is arranged on the top side of layer (A), which is in agreement with the figures, but “arranged” does not require that layers (A) and (C) are in contact, and thus allows for layer (C) to be in contact with layer (B) on the side of layer (B) (etched or not) opposite the side of layer (B) with the layer (A)/layer (B) interface, which is not supported by at least the embodiment demonstrated in the above-noted figures. 
At least claim 21 also recites that layer (D) is arranged on the opposite side from layer (A), but as noted above, it is unclear with what layer that layer (D) is in contact, and what layer has layer (A) on a side that is opposite from that of the side on which layer A is located, which is note supported by the noted figures which conspicuously have layer (D) in contact with layer (B).  
In short, the claim language of current claim 21 provides for layered arrangements that do not appear supported by the specification as originally filed.  See also, the rejections under 35 U.S.C. 112(b) set forth below.

Regarding claim 25, the “layers A, C and/or D” limitation provides for only one or only two of the three layers to be pressure-sensitive adhesives (PSA), whereas the disclosure states that all three are PSAs.  See page 6, lines 7-8 of the specification as originally filed.

Regarding claim 27, the claim recites that the elastomer-based polymer component is immiscible with the composition(s) AS A WHOLE, whereas the specification as originally filed exclusively states that immiscibility is with the polyacrylate.

Regarding claim 29, the claim recites “at least one second component” which allows for there to be more than one, which is not supported by the specification as originally filed.

Regarding claim 40, the “acid” recited for use in etching encompasses all acids and is therefore much broader than the trichloroacetic acid disclosed in the specification as originally filed.

Claims 21-33, 35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear with which of the at least one etched side of layer (B) that layer (A) is in direct contact.  It is significant that the claim language allows for both sides of 

Regarding claim 21, it is unclear from the claim limitations what the Applicant is claiming as the invention given that the recitation that layer D is “arranged on an opposite side from layer A” is unclear given that it is unclear what “arranged” means (e.g. in direct contact?), and on what layer is being discussed as having an opposite side from layer A.  See the current rejection under 35 U.S.C. 112(a), and also the rejection of the claims under 35 U.S.C. 112(a) set forth immediately above.

Claim 21 recites the limitation "the opposite side from layer A" in line 19.  There is insufficient antecedent basis for this limitation in the claim as an opposite side from layer A has not been previously introduced.

Regarding claim 26, it is unclear to which of the three layers A, C and D the “self-adhesive acrylate-based adhesive composition” is directed as the noted limitation is singular while the same composition of current claim 25 is plural.

Claim 29 recites the limitation "the first polymer" in line 6.  There is insufficient antecedent basis for this limitation in the claim as a first polymer has not been previously introduced.

Claim 29 recites the limitation "the crosslinking" in line 11.  There is insufficient antecedent basis for this limitation in the claim as a crosslinking has not been previously introduced.

Claim 29 recites the limitation "the base polymer" in line 16 and line 18.  There is insufficient antecedent basis for this limitation in the claim as a crosslinking has not been previously introduced.

Claim 38 recites the limitation "the ratio of the density of the polymer matrix of layer A to the density of the non-pre-expanded or only slightly pre-expanded microballoons incorporated into the polymer matrix" in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim as a ratio of a density of a polymer matrix of layer A to a density of non-pre-expanded or only slightly pre-expanded microballoons incorporated into the polymer matrix have not been previously introduced.

Response to Arguments
Applicant’s arguments, see the claim amendments and page 9 of the remarks filed 1/12/2022, with respect to the rejection(s) of claims(s) 21-40 under 35 U.S.C. 112(a) as set forth in paragraphs 13 of the action mailed 11/26/2021, have been fully considered but they are not persuasive.
The Applicant’s attention is respectfully directed to the updated rejections under both 35 U.S.C. 112(a) and (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/26/2022